ACCEPTED
                                                                                   04-15-00260-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              9/28/2015 1:28:29 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK

                           NO. 04-15-00260-CV

                                                                FILED IN
                    IN THE COURT OF APPEALS    4th COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS      9/28/2015 1:28:29 PM
                                                             KEITH E. HOTTLE
                                                                  Clerk


                                   KAFAI LEE

                                      V.


     KENNETH LAU, CONNIE ANDREWS, CHINA ROSE MANAGEMENT, LLC,
                        AND CHINA ROSE, LTD.



      ON APPEAL FROM THE 45TH DISTRICT COURT, BEXAR COUNTY, TEXAS
                       CAUSE NO. 2012-CI-12940


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
               FILE APPELLEES’ BRIEFS


TO THE HONORABLE FOURTH COURT OF APPEALS:
     Appellees Kenneth Lau, Connie Andrews, China Rose Management,
LLC, and China Rose, Ltd. respectfully present this unopposed first motion to
extend time in which to file their Appellees’ Briefs pursuant to Texas Rule of
Appellate Procedure 38.6. No previous motions for extension of time to file
the Appellees’ Briefs have been filed. In support of this motion, Appellees
would show the Court as follows:
                                       I.
        Appellees’ Briefs are currently due on October 5, 2015. Because of the
events and matters described more fully below, Appellees request an
extension of an additional 30 days in which to file their Appellees’ Briefs or
until November 4, 2015.
                                      II.
        The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellees’ Briefs and
will preclude the undersigned from doing so sooner than November 4,
2015:

        1.   The undersigned drafted and filed the appellees’ brief in In re
             Jack Ikenaga, Sr., Deceased, No. 04-15-00005-CV, which was
             due on September 23, 2015;
        2.   The undersigned is lead appellate counsel in Trent Lindig v.
             Pleasant Hill Rocky Community Club, No. 03-15-00051-CV and
             is preparing a motion for rehearing, which is due on October 14,
             2015;
        3.   The undersigned is lead appellate counsel in Hindes v. La Salle
             County, No. 04-14-00651-CV and is preparing a motion for
             rehearing, which is due on October 12, 2015;
        4.   The undersigned is lead appellate counsel in In re High
             Performance Ropes of America et al., No. 15-0422 and is
             preparing a reply brief in support of petition for writ of
             mandamus; and
        5.   Sylvan Lang, Jr. is out of the office attending depositions during
             the week of September 28, 2005, is attending hearings in Dallas
             and Corpus Christi during the week of October 12, 2015, and is
             scheduled to begin trial on October 26, 2015.




                                       2
For all of the reasons explained above, counsel for Appellees cannot

complete the Appellees’ Briefs by their current due date of October 5, 2015,

and need an additional 30 days in which to do so.

                                     III.

      On September 21, 2015, the undersigned conferred with Todd A.

Prins, counsel for Appellant. Mr. Prins indicated that Appellant would not

oppose this motion.

      WHEREFORE, PREMISES CONSIDERED, Appellees respectfully

request that this Court grant their motion for extension of time in which to

file their Appellees’ Briefs, extend the deadline in which to file the brief an

additional 30 days up to and including November 4, 2015, and grant such

other and further relief to which Appellees may be justly and equitably

entitled.




                                      3
Respectfully submitted,


/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Telephone: (210) 775-0882
Facsimile: (210) 826-0075
sam@hdappeals.com

SYLVAN S. LANG, JR.
State Bar No. 11898700
LANG LAW FIRM, P.C.
13409 N.W. Military Hwy., Suite 210
San Antonio, Texas 78231
Telephone: (210) 479-8899
Facsimile: (210) 479-0099
sylvan@langfirm.com

THOMAS G. KEMMY
State Bar No. 11254600
LAW OFFICES OF THOMAS G.
KEMMY
332 W. Woodlawn Ave.
San Antonio, Texas 78212
Telephone: (210) 735-2233
Facsimile: (210) 736-9025
tkemmy@sbcglobal.net

ATTORNEYS FOR APPELLEES




4
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 28th day of September, 2015:

     Todd A. Prins                         via email/eservice
     PRINS LAW FIRM
     4940 Broadway, Ste. 108
     San Antonio, Texas 78209
     Email: taprins@prinslaw.com




                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      5